DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, 12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,913,864 to Reeve.
Regarding claim 1, Reeve teaches a fiber anti-pistoning apparatus (a block, fully shown in Fig. 4) comprising: an axial centerline (corresponding to a fiber bundle 11, Fig. 5); an elongate main body (lengthwise of the block) at least partially surrounding the axial centerline and extending from a first end to a second end of the elongate main body (between two ends of the block lengthwise), the elongate main body defining a channel (defined by a cavity 7) that extends along the axial centerline for housing a bundle of fibers (the fibers 11), the channel extending between a first opening at the first end, a second opening at the second end (two openings formed from tube grooves 6), and a slotted opening (of the tube grooves for each of two blocks 1A, 1B) between the first end and the second end for receiving the 
Regarding claim 2, Reeve further teaches an injection port (filling/exit hole 3) defined by the main body between the first end and the second end.
Regarding claim 10, Reeve the fiber anti-pistoning apparatus is at least partially composed of a formable metal material (aluminum).
Regarding claim 11, Reeve teaches a method of using a fiber anti-pistoning apparatus (a block, fully shown in Fig. 4), the fiber anti-pistoning apparatus comprising an axial centerline (corresponding to a fiber bundle 11, Fig. 5) and an elongate main body (lengthwise of the block) at least partially surrounding the axial centerline, the elongate main body defining a channel (defined by a cavity 7) that extends from a first end to a second end, the method comprising: receiving a bundle of fibers (fiber 11) into the channel via a slotted opening (of the tube grooves 6 for each of two blocks 1A, 1B) defined by the elongate main body, the slotted opening extending from the first end to the second end of the elongate main body (between the two tube grooves 6); coupling a buffer tube to the fiber anti-pistoning apparatus via one or more retention features (edges 6A are flush with buffer tubes 10) at one of the first end or the second end of the elongate main body, the bundle of fibers extending from within the buffer tube to within the channel (as seen in Figs. 5, 6).
Regarding claim 12, Reeve further teaches exposing the bundle of fibers to be received by the channel from an optical fiber cable by removing a section of buffer tube from the optical fiber cable (Steps 1, 2, Fig. 7).
Regarding claim 15, Reeve further teaches injecting, via an injection port (filling/exit hole 3) defined by the elongate main body, adhesive into the channel, the adhesive coating (e.g., silicone sealant) the bundle of fibers within the channel.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reeve as applied to claim 1 above, and further in view of U.S. Patent 4,923,274 to Dean.  Reeve teaches the anti-pistoning device in which the buffer tube for the fiber bundle is coupled to the cylindrical opening but does not use a grommet defining an axial passage, wherein the grommet coupled to the elongate main body between the first end and the second end of the elongate main body such that the axial passage aligns with the channel and forms a portion of the channel.  Dean also teaches positioning an optical fiber using end grommets 19, 20 sized to allow watertight insertion of a buffer tube, whereby compression forces the optical fiber against resilient material of the grommet and centers the optical fiber to the fiber additional strength to withstand longitudinal tension forces. (see at least Abstract)  It thus would have been obvious to one having ordinary skill in the art to modify Reeve’s invention by inserting the fiber bundle inside a grommet made of a resilient material, in order to provide additional strength against tensile stress as suggested by Dean.
Claims 17, 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reeve as applied to claim 11 above, and further in view of U.S. Patent 4,923,274 to Dean.  Reeve teaches the anti-pistoning device in which the buffer tube for the fiber bundle is coupled to the cylindrical opening but does not use receiving the fiber bundle in an axial passage of a grommet, wherein the grommet coupled to the elongate main body between the first end and the second end of the elongate main body such that the axial passage aligns with the channel and forms a portion of the channel.  Dean also teaches positioning an optical fiber using end grommets 19, 20 sized to allow watertight insertion of a buffer tube, whereby .
Allowable Subject Matter
Claims 3, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reeve is the closest prior art of record but uses a block design that is fastened by screws and it would not have been obvious to one having ordinary skill in the art to make a modification for a first set of threads defined on an interior surface of the elongate main body at an inlet portion of the fiber anti-pistoning apparatus for coupling to a first buffer tube, when considered in view of the rest of the limitations of the claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reeve is the closest prior art of record but uses a block design that is fastened by screws and it would not have been obvious to one having ordinary skill in the art to make a modification for a lid extending within the slotted opening between the first end and the second end of the main body, when considered in view of the rest of the limitations of the claims.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reeve is the closest prior art of record and places the buffer tube flush with the retention feature and secure the fibers and buffer tubes with a curable sealant, and it would not have been obvious to one having ordinary skill in the art to make a modification including a nose portion of 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reeve is the closest prior art of record but uses a block design that is fastened by screws and it would not have been obvious to one having ordinary skill in the art to make a modification to threadably couple the elongate main body to the buffer tube via the threads, when considered in view of the rest of the limitations of the claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reeve is the closest prior art of record and places the buffer tube flush with the retention feature and secure the fibers and buffer tubes with a curable sealant, and it would not have been obvious to one having ordinary skill in the art to make a modification inserting the nose portion of the elongate main body into the buffer tube to form an interference fit, when considered in view of the rest of the limitations of the claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reeve is the closest prior art of record but uses a block design that is fastened by screws and it would not have been obvious to one having ordinary skill in the art to make a modification for placing a lid extending within the slotted opening between the first end and the second end of the main body, when considered in view of the rest of the limitations of the claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reeve is the closest prior art of record and places the buffer tube flush with the retention 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP5239609 teaches a device for routing buffer tube but can read on the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883